Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/675,313, filed on November 6, 2019.  In response to Examiner’s Office Action of February 15, 2022, Applicant, on May 12, 2022, amended claims 1,-20.   Claims 1-20 are pending in this application and have been rejected below.  Applicant’s Information Disclosure Statement filed on February 16, 2022 is acknowledged.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments and updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed May 12, 2022.
On page 19 of the Remarks regarding 35 U.S.C. § 101, Applicant states the claims and the specification do not support a finding that the claims seek to obtain a patent on the mere concepts of "identifying...", "analyzing..." "determining...", "storing...", "identifying...", "determining...", and "applying..." information. Rather, Applicant respectfully submits the claims as amended provide specific computer-implemented functions that allows for dynamically creating a consistent rule-based work product within a collaborative work environment. Accordingly, Applicant respectfully submits that Applicant's claims are not directed to an abstract idea under the first step of Alice. As such, "[t]here is no need to set forth a further inventive concept for implementing the invention." Finjan at 9.  In response, Examiner respectfully disagrees, under the broadest reasonable interpretation, the claims fall within the Abstract idea grouping of “Methods of Organizing Human Activity- managing personal behavior or relationships; business relations.   Identifying and analyzing influencers and contributions are business activities of organizing human activities. 
On page 19-21 of the Remarks regarding 35 U.S.C. § 101, Applicant states Applicant respectfully submits that the amended claims recite significantly more than an abstract idea based on the rationale articulated by the Bascom court. In response, Examiner respectfully disagrees. The aforementioned procedures are not improvements to a problem in the software arts, a technology or technological field. The identifications of data including identification of contributors and contributions  is a judicial exception (i.e. abstract idea). The claimed invention is executed by computer elements performing generic computer functions (see par. 0071-0072). Bascom recited claims that asserted improvements to the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user. Which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims recite computer elements to perform the generic functions, such as a personal computer (see par. 0018-0019). Examiner asserts, regardless of the complexity of the data analysis and/or processing, without recitation of improvements to the functioning of the technology, technological field and/or computer-related technology (i.e. software), the steps outlined in the claimed invention to identify and analyze contributors amount to no more than mere instructions to implement the idea on a general purpose computer. Applicant has not identified anything in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves.
On page 23-25 of the Remarks regarding 35 U.S.C. § 103, Applicant states cited references do not disclose amended claim language.  In response, Applicant’s remarks under 35 U.S.C. § 103 have been fully considered.  However, upon further consideration, Applicant has made amendments, and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale regarding the disclosure of selecting a future time in light of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are directed to a method for collaborative development, Claims 12-16 are directed to an article of manufacture for collaborative development and Claims 17-20 are directed to a system for collaborative development.
Claim 1 recites a method for collaborative development, Claim 12 recites an article of manufacture for collaborative development and Claim 17 recites a system for collaborative development, which includes identifying one or more influencers and one or more followers, amongst a plurality of contributors of the collaborative development project; analyzing a contribution of the one or more influencers; determining a set of rules to apply within the collaborative development project, based on the contribution of the one or more influencers; storing, in the collaborative development project, the determined set of rules that are not previously stored as rules; identifying a second contribution from the one or more followers within the collaborative development project; determining that the identified second contribution from the one or more followers does not adhere to the stored set of rules within the collaborative development project; and applying, automatically, the stored set of rules to the identified second contribution of the one or more followers.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- managing personal behavior or relationships; business relations.  The recitation of “computer”, “computer program product”, “computer readable storage medium (media)”, “program instructions”, “processing unit”, “system”, “processor”, and “computer-readable memories” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The  “computer”, “computer program product”, “computer readable storage medium (media)”, “program instructions”, “processing unit”, “system”, “processor”, and “computer-readable memories”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in collaborative development. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “computer”, “computer program product”, “computer readable storage medium (media)”, “program instructions”, “processing unit”, “system”, “processor”, and “computer-readable memories”   is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving and storing data and step 2B, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
. 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-11, 16-16 and 18-20 recite the additional elements wherein the contribution of the one or more influencer comprises at least one of: one or more cognitive characteristics, one or more syntax styles, and one or more language patterns; analyzing contributions of the influencer to a sample project comprises: processing, the contribution of the one or more influencers within the collaborative development project; associating the determined set of the rules with the collaborative development project; wherein the collaborative development project comprises a sample project; wherein determining the set of rules comprises: processing the contributions of one or more influencers; generating a hierarchical representation of the plurality of contributors of the collaborative development project, wherein the one or more followers are one or more subordinates of the one or more influencers in the hierarchical representation of the plurality of contributors; wherein the generated hierarchical representation depicts which of the one or more followers the determined set of rules are to be applied; and wherein the one or more influencers can have a plurality of followers and the one or more followers can have only one influencer.; analyzing the second contribution of the one or more followers to determine if the second contribution adheres to the determined set of rules; and responsive to determining the second contribution does not adhere to the determined set of rules, generating a warning notification; and notifying the one or more followers that the second contribution does not adhere to the determined set of rules within the collaborative development project; receiving a response of the one or more influencers to the generated warning notification; and modifying the determined set of rules based on the received response of the one or more influencers; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 9 and 17. Regarding Claim 3-4, Claim 7 and Claim 15 and the additional element of “natural language processing” and “machine learning algorithm” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the natural language processing algorithm or machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the natural language processing algorithm  and the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning/ natural language processing) provide a practical application or significantly more than the identified abstract idea. Regarding Claim 19 and Claim 20 and the additional element of “identification component”, “hierarchy component”, a “contribution analysis component”, and “modification component” -it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, et al. , "A Systematic Mapping Study of Software Development With GitHub," in IEEE Access, vol. 5, pp. 7173-7192, 2017, [hereinafter Cosentino], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins].
Regarding Claim 1,  
Cosentino teaches
A computer-implemented method the method comprising: identifying one or more influencers and one or more followers, amongst a plurality of contributors of the collaborative development project (Cosentino Pg. 7173-“ Software forges are web-based collaborative platforms providing tools to ease distributed development, especially useful for Open Source Software (OSS) development. GitHub represents the newest generation of software forges, since it combines the traditional capabilities offered by such systems (e.g., free hosting capabilities or version control system) with social features [1]”; Pg. 7180 Sect. 6- “PROJECTS - COMMUNITIES & TEAMS a: SMALL DEVELOPMENT TEAMS- Most of the projects have small development teams [53]. Kalliamvakou et al. [21] claim that 72% of projects have only have a single contributor, Lima et al. [18] report that 74.22% of projects have two, while Avelino et al. report that a small group of developers is responsible for a large set of code contributions [20]. Similarly, the work in [52] states that the vast majority of projects in GitHub have fewer than 10 contributors, and the work in [23] affirms that 88%-98% of projects have fewer than 16.; Pg. 7181 Sect. 9-a: WHO IS A ROCKSTAR? [Influencer]
A rockstar, or popular user, is characterized by having a large number of followers, which are interested in how she codes, what projects she is following or working on [19], [29], [57]. The number of followers a user has is interpreted as a signal of popularity/status in the community [19], [29]. Rockstars are loosely interconnected among them and tend to have connections with unpopular users [18], [85]. In addition, rockstars exert their influence in more than one programming languages [57].
b: HOW TO BECOME A ROCKSTAR? Users become popular as they write more code and monitor more projects. However, while low popularity levels can be attained with a little effort, achieving higher levels requires much more effort [86]. Popularity is not gained through development alone, in fact Lima et al. [18] report that the relation between the number of followers of a user and her contributions is not strong, meaning that a higher level of activity does not directly translate into a larger number of followers. Thus, there are other factors that improve the user popularity such as participating in different projects and discussions [86].”)  
analyzing a contribution of the one or more influencers;  (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check. g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”)
determining a set of rules to apply within the collaborative development project, based on the contribution of the one or more influencers; (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check.”)
identifying a second contribution from the one or more followers within the collaborative development project (Cosentino Pg. 7179-“ g: ATTRACTING AND RETAINING CONTRIBUTORS The ability to attract and retain contributors can influence the projects survival. Simple contribution processes [61], presence of documentation [62], project complexity and popularity [40] are generally associated with the ability to attract contributors. Conversely, projects used professionally [61], the adoption of more distributed and transparent (non-centralized) practices as pull requests are generally associated to projects with higher contributor retention [60], [63]. Projects are better at retaining contributors than at bringing on new ones [61].”; Pg. 7177-“ h: SOCIAL FACTORS TO ACCEPT PULL REQUESTS Social factors also influence the acceptance of pull requests [27], [28], [34], [35]. Contributions from submitters with prior connections to core members, having stronger social connection (e.g., number of followers) or holding a higher status in the project are more likely to be accepted [27], [28], [35]. In particular, Soares et al. report that contributions made by members of the main team increase in 35% the probability of merge and when a developer has already submitted a pull request before, his or her contribution has 9% more chance of being merged [34].”); 
determining that the identified second contribution from the one or more followers does not adhere ... (Cosentino Pg. 7177-“ g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”; “i: SOCIAL FACTORS TO REJECT PULL REQUESTS A pull request from an external collaborator have 13% less chance of being accepted, and if it is the first contribution to the project, the chance of merge is decreased in 32% [34]. Also, contributions sent to popular, well-established (i.e., mature) projects or with a high amount of discussion are less likely to be accepted [27], [33].”); 

Cosentino teaches collaborative development analysis and discloses technical factors to meet request criteria .  Collins expounds the request criteria by disclosing rules and policies and is expounded upon by Collins:
storing, in the collaborative development project, the determined set of rules that are not previously stored as rules  (Collins- Col6 Ln1-14-“Referring again to FIG. 2A, the outputs 207 a-207 g of third party software characteristic examination components 205 are accessed by a third party rules engine 209. In one embodiment, third party rules engine 209 uses rules in the provision risk assessment scores 211 and risk mitigation plans 213 based on accessed characteristics. In one embodiment, the risk assessment scores can be stored in risk assessment database 215. In one embodiment, the rules that third party rules engine 209 uses are based on lists of approved third party products 217 and third party policy definitions 219, 221, that are compiled by organization staff (e.g., legal, developer) that are tasked with producing this information.”; Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)
determining that the identified second contribution from the one or more followers ‘does not adhere to the stored set of rules within the collaborative development project’ (Collins Col7Ln1-36-“ The following are exemplary rule formulations based on policy definitions of the form discussed above with reference to FIG. 2A. These type rule formulations are the basis for third party software risk assessments, when particular characteristics of third party software components that are indicated by organization policy to be examined for risk, are detected. For example, in one embodiment, as regards third party software currency, an exemplary formulation of rules can include the following or similar rule formulations: (1) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be two major versions behind the latest version of the third party software then provide a red flag assessment that indicates non-compliance with own policy metric, (2) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be one major version behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (3) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be eight major versions behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (4) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be ten major versions behind the latest version of the third party software then a yellow flag assessment is provided that indicates non-compliance with own policy metric, and (5) for a current version number of the third party software, if the security score is greater than 7.5 (a known CVE risk threshold) and the version number of the third party software is equal to the latest version number of the third party software, an early action identifier is issued. As shown by these exemplary rules, in one embodiment, rules can be formulated and derived directly from policy definition premises.”); 
and applying, automatically, the stored set of rules to the identified second contribution of the one or more followers  (Collins Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”).
Cosentino and Collins is directed to collaborative development analysis.  Cosentino discloses a collaborative system and the technical criteria required.  Collins improves upon the requirements by disclosing the policies to maintain compliance within a collaborative environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon technical factors of Cosentino, as taught by Collins, by utilizing reoccurring data analysis and rule formulation with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Regarding Claim 2, 
The method of claim 1, wherein the contribution of the one or more influencer comprises at least one of: one or more cognitive characteristics; one or more syntax styles; and one or more language patterns. (Cosentino Pg. 7179- “4) PROJECTS – CHARACTERIZATION a: MOST PROJECTS ARE PERSONAL Most projects are personal and little more than code dumps such as example code, experimentation, backups or exercises not intended for customer consumption [21], [29], [45], [52]. Thus, they exhibit very low activity (e.g., commits) and attract low interest [21], [45] (e.g., watchers and downloads [53]); e: PROJECT LANGUAGES JavaScript, Ruby, Python, Objective-C and Java are the top used languages in terms of number of projects in GitHub [56], [57]. Furthermore, the top 5 projects in terms of the number of contributors are Linux kernel related, and two of which are owned by Google [58]”.)
Regarding Claim 5 and Claim 18,
Cosentino in view of Collins teach  The method of claim 1, further comprising:… and The system of claim 17, further comprising:…
associating determined set of rules with the collaborative development project. (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check.”)
Regarding Claim 6, 
The method of claim 1, wherein the collaborative development project comprises a sample project. (Cosentino Pg. 7173- “At the heart of GitHub is Git [2], a decentralized version control system that manages and stores revisions of projects based on master-less peer-to-peer replication where any replica of a given project can send or receive any information to or from any other replica. Despite the close relation with Git, GitHub comes with many of its own features specially aimed at facilitating the collaboration and social interactions around projects (e.g., issue-tracker, pull request support, watching and following mechanisms, etc.). Additionally, the platform provides access to its hosted projects’ metadata, available through the GitHub API,2 thus facilitating further analysis.”)

Regarding Claim 10 and Claim 16,
Cosentino in view of Collins teach  The method of claim 1, further comprising:… and A computer program product of claim 12, further comprising:…
Cosentino teaches collaborative development analysis and discloses technical factors to meet request criteria .  Collins expounds the request criteria by disclosing rules and policies and is expounded upon by Collins:
analyzing the second contribution of the one or more followers to determine if the second contribution adheres to the determined set of rules generating a warning notification; (Collins- Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”; Col 6 Ln66-67 & Col 7 Ln1-66)
and notifying the one or more followers that the second contribution does not adhere to the determined set of rules within the collaborative development project (Collins Col 6 Ln66-67 & Col 7 Ln1-66- “ In one embodiment, when the above described analysis of the third party software components of a build has been completed, and a report has been made available that identifies third party software components that are not compliant with company policies, a mitigation metric, e.g., early action identifier, update warning, which enables third party rule engine 209 to provide better input, can be generated. For example, again using the third party software currency characteristics context, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number, e.g., 7.5 (a known CVE risk threshold) and if the current third party software version number and the latest third party software version number are equal, an early action identifier can be generated. Moreover, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number (e.g., 7.5), and if the current third party software version number is less than the latest third party software version number and the latest version has its security vulnerability resolved, a warning that an update is required (e.g., mitigation provided) can be generated. In addition, in one embodiment, for the current version number, if the security score is greater than a predetermined threshold number (e.g., 7.5) and if the current version number is less than the latest version number and the security vulnerability is not resolved in the latest version, an early warning notification that the risk still exists can be generated (no mitigation plan provided). In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans.”).
Cosentino and Collins is directed to collaborative development analysis.  Cosentino discloses a collaborative system and the technical criteria required.  Collins improves upon the requirements by disclosing the policies to maintain compliance within a collaborative environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon technical factors of Cosentino, as taught by Collins, by utilizing reoccurring data analysis and rule formulation with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Regarding Claim 11,
Cosentino in view of Collins teach  The method of claim 10, further comprising:… 
Cosentino teaches collaborative development analysis and discloses technical factors to meet request criteria .  Collins expounds the request criteria by disclosing rules and policies and is expounded upon by Collins:

receiving a response of the one or more influencers to the generated warning notification (Collins Col 8Ln1-45-“In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans. Using the methodology described above, exemplary embodiments address many of the problems that are encountered using conventional approaches. For example, exemplary embodiments enable software developers to determine the currency of their usage of third party software. In one embodiment, system 200 accomplishes this by comparing current third party software usage (the versions of third party software currently being used) to published versions of the software. In addition, exemplary embodiments enable software developers to determine the third party software that they should prioritize for upgrade in their next fix pack. For example, system 200 provides complex recommendations based on elements that include but are not limited to third party policy definitions, consolidated list of issues for third party software (machine learning) and new third party versions that are available. As well, exemplary embodiments enable software developers to determine any security issues tied to their usage of third party software.”; Col 8 Ln 40-50); 
and modifying the determined set of rules based on the received response of the primary contributor.(Collins- Col 7 Ln1-67-“ In one embodiment, when the above described analysis of the third party software components of a build has been completed, and a report has been made available that identifies third party software components that are not compliant with company policies, a mitigation metric, e.g., early action identifier, update warning, which enables third party rule engine 209 to provide better input, can be generated. For example, again using the third party software currency characteristics context, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number, e.g., 7.5 (a known CVE risk threshold) and if the current third party software version number and the latest third party software version number are equal, an early action identifier can be generated. Moreover, in one embodiment, for the current version number, if the third party software security score is greater than a predetermined threshold number (e.g., 7.5), and if the current third party software version number is less than the latest third party software version number and the latest version has its security vulnerability resolved, a warning that an update is required (e.g., mitigation provided) can be generated. In addition, in one embodiment, for the current version number, if the security score is greater than a predetermined threshold number (e.g., 7.5) and if the current version number is less than the latest version number and the security vulnerability is not resolved in the latest version, an early warning notification that the risk still exists can be generated (no mitigation plan provided). In one embodiment, this risk mitigation information can be provided to the developer(s) as a part of the provision of real time warnings and mitigation plans.”; Col 8 Ln -40-50)
Cosentino and Collins is directed to collaborative development analysis.  Cosentino discloses a collaborative system and the technical criteria required.  Collins improves upon the requirements by disclosing the policies to maintain compliance within a collaborative environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon technical factors of Cosentino, as taught by Collins, by utilizing reoccurring data analysis and rule formulation with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).

Regarding Claim 12,  
Cosentino teaches
identifying one or more influencers and one or more followers, amongst a plurality of contributors of the collaborative development project; (Cosentino Pg. 7173-“ Software forges are web-based collaborative platforms providing tools to ease distributed development, especially useful for Open Source Software (OSS) development. GitHub represents the newest generation of software forges, since it combines the traditional capabilities offered by such systems (e.g., free hosting capabilities or version control system) with social features [1]”; Pg. 7180 Sect. 6- “PROJECTS - COMMUNITIES & TEAMS a: SMALL DEVELOPMENT TEAMS- Most of the projects have small development teams [53]. Kalliamvakou et al. [21] claim that 72% of projects have only have a single contributor, Lima et al. [18] report that 74.22% of projects have two, while Avelino et al. report that a small group of developers is responsible for a large set of code contributions [20]. Similarly, the work in [52] states that the vast majority of projects in GitHub have fewer than 10 contributors, and the work in [23] affirms that 88%-98% of projects have fewer than 16.; Pg. 7181 Sect. 9-a: WHO IS A ROCKSTAR? [Influencer]
A rockstar, or popular user, is characterized by having a large number of followers, which are interested in how she codes, what projects she is following or working on [19], [29], [57]. The number of followers a user has is interpreted as a signal of popularity/status in the community [19], [29]. Rockstars are loosely interconnected among them and tend to have connections with unpopular users [18], [85]. In addition, rockstars exert their influence in more than one programming languages [57].
b: HOW TO BECOME A ROCKSTAR? Users become popular as they write more code and monitor more projects. However, while low popularity levels can be attained with a little effort, achieving higher levels requires much more effort [86]. Popularity is not gained through development alone, in fact Lima et al. [18] report that the relation between the number of followers of a user and her contributions is not strong, meaning that a higher level of activity does not directly translate into a larger number of followers. Thus, there are other factors that improve the user popularity such as participating in different projects and discussions [86].”)  
analyzing a contribution of the one or more influencers; (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check. g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”)
determining a set of rules to apply within the collaborative development project, based on the contribution of the one or more influencers; (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check.”)
identifying a second contribution from the one or more followers within the collaborative development project (Cosentino Pg. 7179-“ g: ATTRACTING AND RETAINING CONTRIBUTORS The ability to attract and retain contributors can influence the projects survival. Simple contribution processes [61], presence of documentation [62], project complexity and popularity [40] are generally associated with the ability to attract contributors. Conversely, projects used professionally [61], the adoption of more distributed and transparent (non-centralized) practices as pull requests are generally associated to projects with higher contributor retention [60], [63]. Projects are better at retaining contributors than at bringing on new ones [61].”; Pg. 7177-“ h: SOCIAL FACTORS TO ACCEPT PULL REQUESTS Social factors also influence the acceptance of pull requests [27], [28], [34], [35]. Contributions from submitters with prior connections to core members, having stronger social connection (e.g., number of followers) or holding a higher status in the project are more likely to be accepted [27], [28], [35]. In particular, Soares et al. report that contributions made by members of the main team increase in 35% the probability of merge and when a developer has already submitted a pull request before, his or her contribution has 9% more chance of being merged [34].”); 
determining that the identified second contribution from the one or more followers does not adhere ...Cosentino Pg. 7177-“ g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”; “i: SOCIAL FACTORS TO REJECT PULL REQUESTS A pull request from an external collaborator have 13% less chance of being accepted, and if it is the first contribution to the project, the chance of merge is decreased in 32% [34]. Also, contributions sent to popular, well-established (i.e., mature) projects or with a high amount of discussion are less likely to be accepted [27], [33].”); 

Cosentino teaches collaborative development analysis and discloses technical factors to meet request criteria .  Collins expounds the request criteria by disclosing rules and policies and is expounded upon by Collins:
A computer program product for defining development rules for a collaborative development project having a plurality of contributors, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising: (Collins- Col 1 Ln16-36; Col 12 Ln50-65-“In some embodiments, the memory 414 and/or the mass storage 418 may provide a non-transitory computer-readable storage medium that may store computer program instructions that may be executed by the processor 412. In this regard, the memory 414 and/or mass storage 418 may be configured to store information, data, applications, instructions and/or the like for enabling the computing system 400 to carry out various functions in accordance with one or more example embodiments. Applications that may be executed by the processor 412 may also be in the form of modulated electronic signals that may be accessed via a network modem or other network interface of the computing system 400.”)
storing, in the collaborative development project, the determined set of rules that are not previously stored as rules  (Collins- Col6 Ln1-14-“Referring again to FIG. 2A, the outputs 207 a-207 g of third party software characteristic examination components 205 are accessed by a third party rules engine 209. In one embodiment, third party rules engine 209 uses rules in the provision risk assessment scores 211 and risk mitigation plans 213 based on accessed characteristics. In one embodiment, the risk assessment scores can be stored in risk assessment database 215. In one embodiment, the rules that third party rules engine 209 uses are based on lists of approved third party products 217 and third party policy definitions 219, 221, that are compiled by organization staff (e.g., legal, developer) that are tasked with producing this information.”; Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)
determining that the identified second contribution from the one or more followers ‘does not adhere to the stored set of rules within the collaborative development project’ (Collins Col7Ln1-36-“ The following are exemplary rule formulations based on policy definitions of the form discussed above with reference to FIG. 2A. These type rule formulations are the basis for third party software risk assessments, when particular characteristics of third party software components that are indicated by organization policy to be examined for risk, are detected. For example, in one embodiment, as regards third party software currency, an exemplary formulation of rules can include the following or similar rule formulations: (1) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be two major versions behind the latest version of the third party software then provide a red flag assessment that indicates non-compliance with own policy metric, (2) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be one major version behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (3) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be eight major versions behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (4) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be ten major versions behind the latest version of the third party software then a yellow flag assessment is provided that indicates non-compliance with own policy metric, and (5) for a current version number of the third party software, if the security score is greater than 7.5 (a known CVE risk threshold) and the version number of the third party software is equal to the latest version number of the third party software, an early action identifier is issued. As shown by these exemplary rules, in one embodiment, rules can be formulated and derived directly from policy definition premises.”); 
and applying, automatically, the stored set of rules to the identified second contribution of the one or more followers  (Collins Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”).
Cosentino and Collins is directed to collaborative development analysis.  Cosentino discloses a collaborative system and the technical criteria required.  Collins improves upon the requirements by disclosing the policies to maintain compliance within a collaborative environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon technical factors of Cosentino, as taught by Collins, by utilizing reoccurring data analysis and rule formulation with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).
Regarding Claim 17,  
Cosentino teaches
identifying one or more influencers and one or more followers, amongst a plurality of contributors of the collaborative development project; (Cosentino Pg. 7173-“ Software forges are web-based collaborative platforms providing tools to ease distributed development, especially useful for Open Source Software (OSS) development. GitHub represents the newest generation of software forges, since it combines the traditional capabilities offered by such systems (e.g., free hosting capabilities or version control system) with social features [1]”; Pg. 7180 Sect. 6- “PROJECTS - COMMUNITIES & TEAMS a: SMALL DEVELOPMENT TEAMS- Most of the projects have small development teams [53]. Kalliamvakou et al. [21] claim that 72% of projects have only have a single contributor, Lima et al. [18] report that 74.22% of projects have two, while Avelino et al. report that a small group of developers is responsible for a large set of code contributions [20]. Similarly, the work in [52] states that the vast majority of projects in GitHub have fewer than 10 contributors, and the work in [23] affirms that 88%-98% of projects have fewer than 16.; Pg. 7181 Sect. 9-a: WHO IS A ROCKSTAR? [Influencer]
A rockstar, or popular user, is characterized by having a large number of followers, which are interested in how she codes, what projects she is following or working on [19], [29], [57]. The number of followers a user has is interpreted as a signal of popularity/status in the community [19], [29]. Rockstars are loosely interconnected among them and tend to have connections with unpopular users [18], [85]. In addition, rockstars exert their influence in more than one programming languages [57].
b: HOW TO BECOME A ROCKSTAR? Users become popular as they write more code and monitor more projects. However, while low popularity levels can be attained with a little effort, achieving higher levels requires much more effort [86]. Popularity is not gained through development alone, in fact Lima et al. [18] report that the relation between the number of followers of a user and her contributions is not strong, meaning that a higher level of activity does not directly translate into a larger number of followers. Thus, there are other factors that improve the user popularity such as participating in different projects and discussions [86].”)  
analyzing a contribution of the one or more influencers;  (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check. g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”)
determining a set of rules to apply within the collaborative development project, based on the contribution of the one or more influencers; (Cosentino Pg. 7177- “TECHNICAL FACTORS TO ACCEPT PULL REQUESTS Some works have identified technical factors that influence on the acceptance (or rejection) of an indirect code contribution. Pull requests fully addressing the issue they are trying to solve, self contained and well documented [25] as well as including test cases [27], [28] and efficiently implemented [29] are more likely to be accepted, since they come with enough means to ease their comprehension and to assess their quality. In addition, pull requests targeting relevant project areas or recently modified code [24], [30], fixing known project bugs, updating only the documentation [31] or easily verifiable [32] have also higher probability to get accepted, since they have higher priority or are simpler to check.”)
identifying a second contribution from the one or more followers within the collaborative development project (Cosentino Pg. 7179-“ g: ATTRACTING AND RETAINING CONTRIBUTORS The ability to attract and retain contributors can influence the projects survival. Simple contribution processes [61], presence of documentation [62], project complexity and popularity [40] are generally associated with the ability to attract contributors. Conversely, projects used professionally [61], the adoption of more distributed and transparent (non-centralized) practices as pull requests are generally associated to projects with higher contributor retention [60], [63]. Projects are better at retaining contributors than at bringing on new ones [61].”; Pg. 7177-“ h: SOCIAL FACTORS TO ACCEPT PULL REQUESTS Social factors also influence the acceptance of pull requests [27], [28], [34], [35]. Contributions from submitters with prior connections to core members, having stronger social connection (e.g., number of followers) or holding a higher status in the project are more likely to be accepted [27], [28], [35]. In particular, Soares et al. report that contributions made by members of the main team increase in 35% the probability of merge and when a developer has already submitted a pull request before, his or her contribution has 9% more chance of being merged [34].”); 
determining that the identified second contribution from the one or more followers does not adhere...(Cosentino Pg. 7177-“ g: TECHNICAL FACTORS TO REJECT PULL REQUESTS On the contrary, pull requests containing unconventional code (i.e., code not adhering to the project style) [24], [33], suggesting a large change [34], introducing a new feature, or conflicting with other existing functionality [32] are less likely to go through.”; “i: SOCIAL FACTORS TO REJECT PULL REQUESTS A pull request from an external collaborator have 13% less chance of being accepted, and if it is the first contribution to the project, the chance of merge is decreased in 32% [34]. Also, contributions sent to popular, well-established (i.e., mature) projects or with a high amount of discussion are less likely to be accepted [27], [33].”); 

Cosentino teaches collaborative development analysis and discloses technical factors to meet request criteria .  Collins expounds the request criteria by disclosing rules and policies and is expounded upon by Collins:

A system for defining development rules for a collaborative development project having a plurality of contributors, the system comprising one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:  (Collins- Col 12 Ln50-65-“In some embodiments, the memory 414 and/or the mass storage 418 may provide a non-transitory computer-readable storage medium that may store computer program instructions that may be executed by the processor 412. In this regard, the memory 414 and/or mass storage 418 may be configured to store information, data, applications, instructions and/or the like for enabling the computing system 400 to carry out various functions in accordance with one or more example embodiments. Applications that may be executed by the processor 412 may also be in the form of modulated electronic signals that may be accessed via a network modem or other network interface of the computing system 400.”)
storing, in the collaborative development project, the determined set of rules that are not previously stored as rules  (Collins- Col6 Ln1-14-“Referring again to FIG. 2A, the outputs 207 a-207 g of third party software characteristic examination components 205 are accessed by a third party rules engine 209. In one embodiment, third party rules engine 209 uses rules in the provision risk assessment scores 211 and risk mitigation plans 213 based on accessed characteristics. In one embodiment, the risk assessment scores can be stored in risk assessment database 215. In one embodiment, the rules that third party rules engine 209 uses are based on lists of approved third party products 217 and third party policy definitions 219, 221, that are compiled by organization staff (e.g., legal, developer) that are tasked with producing this information.”; Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”)
determining that the identified second contribution from the one or more followers ‘does not adhere to the stored set of rules within the collaborative development project’(Collins Col7Ln1-36-“ The following are exemplary rule formulations based on policy definitions of the form discussed above with reference to FIG. 2A. These type rule formulations are the basis for third party software risk assessments, when particular characteristics of third party software components that are indicated by organization policy to be examined for risk, are detected. For example, in one embodiment, as regards third party software currency, an exemplary formulation of rules can include the following or similar rule formulations: (1) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be two major versions behind the latest version of the third party software then provide a red flag assessment that indicates non-compliance with own policy metric, (2) if the version number of a major version of the third party software is less than the latest version number of the third party software and is determined to be one major version behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (3) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be eight major versions behind the latest version of the third party software then provide a yellow flag assessment that indicates an early action identifier, (4) if the version number of a minor version of the third party software is less than the latest version number of the third party software and is determined to be ten major versions behind the latest version of the third party software then a yellow flag assessment is provided that indicates non-compliance with own policy metric, and (5) for a current version number of the third party software, if the security score is greater than 7.5 (a known CVE risk threshold) and the version number of the third party software is equal to the latest version number of the third party software, an early action identifier is issued. As shown by these exemplary rules, in one embodiment, rules can be formulated and derived directly from policy definition premises.”);
and applying, automatically, the stored set of rules to the identified second contribution of the one or more followers  (Collins Col 6 Ln38-65-“ In one embodiment, such a setting can be used to indicate that being ten minor versions behind the latest third party software version in production is tolerable but being more than ten major versions behind the latest third party software version in production (e.g., 10 behind the latest version) requires a warning. In one embodiment, third party rules engine 209 can quantify any difference between the current third party software version (e.g., currently used) and the latest third party software version. In one embodiment, policies such as those discussed above, can be the basis for rule formulation. The formulation of rules based on such policies is discussed below with reference to FIG. 2B. FIG. 2B is a block diagram that illustrates how rules that are used by the third party rules engine of exemplary embodiments, such as third party rules engine 209 in FIG. 2A, are determined. Referring to FIG. 2B, according to one embodiment, a policy 1 241 and a policy 2 243 can be combined to derive a rule 1 251, a policy 1 241 alone can be used to derive a rule 4 249, policy 2 243 alone can be used to derive a rule 3 247 and a policy 3 245 alone can be used to derive a rule 2 253. As shown in FIG. 2B, in some cases where third party software characteristics information that is received by the rules engine causes a rule such as rule 1 251 to be used to determine risk, rule 2 253 can be implicated as an option to appropriately determine risk (e.g., where policies 1, 2 and 3 are involved). A practical illustration of how rules may be formulated from policy definitions is provided below.”).
Cosentino and Collins is directed to collaborative development analysis.  Cosentino discloses a collaborative system and the technical criteria required.  Collins improves upon the requirements by disclosing the policies to maintain compliance within a collaborative environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon technical factors of Cosentino, as taught by Collins, by utilizing reoccurring data analysis and rule formulation with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino with the motivation of automatically assessing and mitigating operational risks associated with using a software component in a software application (Collins Summary).

Claims  4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, et al. , "A Systematic Mapping Study of Software Development With GitHub," in IEEE Access, vol. 5, pp. 7173-7192, 2017, [hereinafter Cosentino], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins], in further view of Rücker de Bassi et al., Measuring Developers' Contribution in Source Code using Quality Metrics,  2018 IEEE 22nd International Conference on Computer Supported Cooperative Work in Design (CSCWD), Date of Conference: 9-11 May 2018, [hereinafter Rucker],.
Regarding Claim 4, Cosentino in view of Collins teach The method of claim 1, …
Cosentino in view of Collins fail to teach the following feature taught by Rucker: 
…wherein analyzing contributions of the influencer to a sample project comprises: processing, with a machine learning algorithm, content of the project created by the influencer. (Rucker Sect III- “Beal and colleagues [3] built a developer model based on user modelling methods and source code quality software metrics data applying a machine learning approach. Their goal is to return results to developers, so they can improve their programming skills, managers can better organize their development teams, and companies can better qualify their development employees.”)
Cosentino, Collins and Rucker is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Cosentino in view of Collins, as taught by Rucker, by utilizing machine learning analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino in view of Collins with the motivation of providing better ways of developing quality software (Rucker Abstract).

Regarding Claim 7 and Claim 15, Cosentino in view of Collins teach The method of claim 1, wherein determining the set of rules comprises: and The computer program product of claim 12, wherein modifying the identified contributions of the follower comprises:...
processing the contribution of the one or more influencers with at least one of a natural language processing algorithm and a machine learning algorithm. (Rucker Sect III- “Beal and colleagues [3] built a developer model based on user modelling methods and source code quality software metrics data applying a machine learning approach. Their goal is to return results to developers, so they can improve their programming skills, managers can better organize their development teams, and companies can better qualify their development employees.”)
Cosentino, Collins and Rucker is directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Cosentino in view of Collins, as taught by Rucker, by utilizing machine learning analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino in view of Collins with the motivation of providing better ways of developing quality software (Rucker Abstract).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, et al. , "A Systematic Mapping Study of Software Development With GitHub," in IEEE Access, vol. 5, pp. 7173-7192, 2017, [hereinafter Cosentino], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins], and in further view of Hellendoorn et al. , Will They Like This? Evaluating Code Contributions with Language Models,  2015 IEEE/ACM 12th Working Conference on Mining Software Repositories, Date of Conference: 16-17 May 2015, [hereinafter Hellendoorn].
Regarding Claim 3,
Cosentino in view of Collins teach The method of claim 1, wherein analyzing contribution of the one or more influencers comprises:…
Cosentino in view of Collins teach contributor analysis and the following feature is expounded upon by Hellendoorn:
processing, with a natural language processing algorithm, the contribution of the one or more influencers within the collaborative development project Hellendoorn- Section II-“ Hindle et al. show that source code has regularities that can be captured with statistical models developed for natural language [18]. They find that the local regularity arises primarily from repetitiveness within a project rather than patterns belonging to the programming language. This intra-project regularity suggests that language models could quantify the extent to which new code fits in an existing code base. They evaluate the practical potential of the high regularity that language models found in source code by building a code completion tool and showing that it can significantly improve the default suggestions given by the Eclipse IDE.1.”)
Cosentino , Collins and Hellendoorn are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Cosentino in view of Collins, as taught by Hellendoorn, by utilizing modeling analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino in view of Collins with the motivation of better understanding the factors influencing the code review process and the acceptability of contributions (Hellendoorn Introduction).

Claims 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino, et al. , "A Systematic Mapping Study of Software Development With GitHub," in IEEE Access, vol. 5, pp. 7173-7192, 2017, [hereinafter Cosentino], in view of Collins et al., US Patent No. 10528741 B1, [hereinafter Collins], and in further view of Palmer et al., US Publication No. 20140136436 A1, [hereinafter Palmer].

Regarding Claim 8 , Claim 13, and Claim 19,
Cosentino in view of Collins teach The method of claim 1, further comprising:…, The computer program product of claim 12, further comprising: …, and The system of claim 18,…
Cosentino in view of Collins teach contributor analysis and the following feature is expounded upon by Palmer:
generating a hierarchical representation of the plurality of contributors of the collaborative development project, wherein the one or more followers are one or more subordinates to the one or more influencers in the hierarchical representation of the plurality of contributors. (Palmer- Par. 60-61-“ In addition, further information about relationships 822, 824, and 826 is indicated by the style and markings of the connectors joining the profiles corresponding to the pair of contributors included in the relationship. A hierarchical relationship in which the senior contributor is the primary contributor to which the subordinate contributor reports is indicated by a solid connector. A hierarchical relationship in which the senior contributor is the secondary contributor to which the subordinate contributor reports is indicated by a dashed connector. A collaborative relationship in which both collaborators are members of the organization is indicated by a solid connector. A relationship in which one of the collaborators is a non-member of the organization is indicated by a dashed connector. A relationship that has been confirmed by both contributors is indicated by arrows at both ends of the connector. Similarly, a relationship that has been confirmed by only one of the two contributors is indicated by an arrow at that contributor's end of the connector. A relationship that has been disputed by one of the two contributors is indicated by an ‘X’ at that contributor's end of the connector.”; Par. 72-“In another series of embodiments, contributors that belong to more than one relationship chain (i.e., they belong to more than one structure that exists in the organization) are identified. One such embodiment is accessed via the relationship view option 1524 described earlier in relation to FIG. 15. Another such an embodiment is illustrated in FIG. 18. The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization. According to this embodiment, contributor Sara Parker 1802 is depicted along with the many roles she fills in a number of different relationship chains. The visualization clusters these roles into three types of contributions—roles on teams she is a member of (Team Contributions 1804), roles in which she leads a team (Leadership Contributions 1806) and roles in which she collaborates with someone else (Collaborative Contributions 1808)”; Par. 66)

Cosentino , Collins and Palmer are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Cosentino in view of Collins, as taught by Palmer, by organization structure analysis within collaborative environments with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino in view of Collins with the motivation of identifying, organizing and displaying organizational information are provided for multiple users to define organizational relationships associated with an organization (Palmer Abstract).
Regarding Claim 9, Claim 14, and Claim 20
Cosentino in view of Collins teach The method of claim 8,…, The computer program product of claim 13… and The system of claim 18,…
Cosentino in view of Collins teach contributor analysis and the following feature is expounded upon by Palmer:
wherein the generated hierarchical representation depicts which of the one or more followers the determined set of rules are to be applied; and wherein the one or more influencers can have a plurality of followers and the one or more followers can have only one influencer.  (Palmer- Par. 60-61-“ In addition, further information about relationships 822, 824, and 826 is indicated by the style and markings of the connectors joining the profiles corresponding to the pair of contributors included in the relationship. A hierarchical relationship in which the senior contributor is the primary contributor to which the subordinate contributor reports is indicated by a solid connector. A hierarchical relationship in which the senior contributor is the secondary contributor to which the subordinate contributor reports is indicated by a dashed connector. A collaborative relationship in which both collaborators are members of the organization is indicated by a solid connector. A relationship in which one of the collaborators is a non-member of the organization is indicated by a dashed connector. A relationship that has been confirmed by both contributors is indicated by arrows at both ends of the connector. Similarly, a relationship that has been confirmed by only one of the two contributors is indicated by an arrow at that contributor's end of the connector. A relationship that has been disputed by one of the two contributors is indicated by an ‘X’ at that contributor's end of the connector.”; Par. 72-“In another series of embodiments, contributors that belong to more than one relationship chain (i.e., they belong to more than one structure that exists in the organization) are identified. One such embodiment is accessed via the relationship view option 1524 described earlier in relation to FIG. 15. Another such an embodiment is illustrated in FIG. 18. The visualization 1800 (FIG. 18) depicts all of roles in which contributor Sara Parker participates in the organization. According to this embodiment, contributor Sara Parker 1802 is depicted along with the many roles she fills in a number of different relationship chains. The visualization clusters these roles into three types of contributions—roles on teams she is a member of (Team Contributions 1804), roles in which she leads a team (Leadership Contributions 1806) and roles in which she collaborates with someone else (Collaborative Contributions 1808)”; Par. 66)

Cosentino , Collins and Palmer are directed to collaborative development analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Cosentino in view of Collins, as taught by Palmer, by organization structure analysis within collaborative environments with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Cosentino in view of Collins with the motivation of identifying, organizing and displaying organizational information are provided for multiple users to define organizational relationships associated with an organization (Palmer Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 11023909 B1 to Badger et al.- Col 6 Ln 31-46; Col 7Ln 42-66-“The presently disclosed system and methods can generally provide a correlation of online activity of a consumer to subsequent purchase events by that consumer. The subsequent purchase events can occur at any type of merchant location, including online/ecommerce merchant locations and brick-and-mortar retail locations. The online activity can include exposure to marketing assets, advertisements, offers, coupons, websites, as well as online searching, and so forth. Such online activity can be tracked and logged by a data aggregator computing system. In some embodiments, at least a portion of the data aggregator functionality is performed by a third party service, such as Google®. Additionally or alternatively, in some embodiments, at least a portion of the data aggregator functionality is performed by the merchant's web servers and/or servers including or providing data aggregation services.”; Col 8Ln16-31 –“Once attribution has been determined, various types of reporting can be provided by the profiler computing system. Such reporting can generally attribute various online exposure events to subsequent purchase events. The reporting can be anonymized such that personal identifying information is not provided, but the effectiveness of various online marketing efforts can still be gleaned. Additionally, the reporting can segment or otherwise classify groups of purchasers, purchase events, online activities, or provide other divisions, as may be useful to a merchant, marketer, or other receiving entity. Based on this segmentation, targeted offers or other forms or marketing can be directed to particular groups of purchasers, such as purchasers that visit particular websites, purchasers who visit particular merchants, purchasers who use particular types of payment vehicles, purchasers who perform particular online searches, and so forth.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624